UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Christopher A. Madden Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 – March 31, 2012 Item 1.Schedule of Investments. Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments – As of March 31, 2012 (Unaudited) Shares Value EQUITY INTERESTS - 98.6% AUTOMOBILES & COMPONENTS - 0.5% BorgWarner, Inc.* $ BANKS - 5.6% Commerce Bancshares, Inc. $ East West Bancorp, Inc. Fulton Financial Corp. $ CAPITAL GOODS - 13.3% AGCO Corp.* $ BE Aerospace, Inc.* Hubbell, Inc. - Class B KBR, Inc. SPX Corp. Thomas & Betts Corp.* Timken Co. URS Corp. $ COMMERCIAL AND PROFESSIONAL SERVICES - 1.4% FTI Consulting, Inc.* $ Towers Watson & Co. - Class A $ CONSUMER SERVICES - 2.5% Brinker International, Inc. $ Cheesecake Factory, Inc. (The)* $ DIVERSIFIED FINANCIALS - 2.9% Affiliated Managers Group, Inc.* $ Raymond James Financial, Inc. Waddell & Reed Financial, Inc., Class A $ ENERGY - 4.2% Atwood Oceanics, Inc.* $ Helix Energy Solutions Group, Inc.* HollyFrontier Corp. Superior Energy Services, Inc.* $ FOOD, BEVERAGE & TOBACCO - 3.6% Corn Products International, Inc. $ Green Mountain Coffee Roasters, Inc.* Ralcorp Holdings, Inc.* Universal Corp. $ HEALTH CARE EQUIPMENT & SERVICES - 7.7% Health Management Associates, Inc. - Class A* $ LifePoint Hospitals, Inc.* Lincare Holdings, Inc. Mednax, Inc.* Omnicare, Inc. Universal Health Services, Inc. - Class B WellCare Health Plans, Inc.* $ INSURANCE - 5.9% American Financial Group, Inc. $ Everest Re Group, Ltd. HCC Insurance Holdings, Inc. Reinsurance Group of America, Inc. WR Berkley Corp. $ MATERIALS - 4.7% Albemarle Corp. $ Ashland, Inc. Rock-Tenn Co. - Class A Valspar Corp. $ PHARMACEUTICALS & BIOTECHNOLOGY - 4.6% Endo Pharmaceuticals Holdings, Inc.* $ Medicis Pharmaceutical Corp. - Class A $ REAL ESTATE - 5.0% Hospitality Properties Trust (REIT) $ Jones Lang LaSalle, Inc. Rayonier, Inc. (REIT) $ RETAILING - 13.6% Advance Auto Parts, Inc. $ Ascena Retail Group, Inc.* Chico's FAS, Inc. Dick's Sporting Goods, Inc. Dollar Tree, Inc.* Foot Locker, Inc. PetSmart, Inc. PVH Corp. Rent-A-Center, Inc. Ross Stores, Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 3.9% Fairchild Semiconductor International, Inc.* $ Lam Research Corp.* Skyworks Solutions, Inc.* $ SOFTWARE & SERVICES - 5.0% Alliance Data Systems Corp.* $ Synopsys, Inc.* ValueClick, Inc.* $ TECHNOLOGY HARDWARE & EQUIPMENT - 7.6% Arrow Electronics, Inc.* $ Avnet, Inc.* DST Systems, Inc. Ingram Micro, Inc. - Class A* Jack Henry & Associates, Inc. MICROS Systems, Inc.* QLogic Corp.* Riverbed Technology, Inc.* Tech Data Corp.* Vishay Intertechnology, Inc.* $ TELECOMMUNICATION SERVICES - 0.4% Telephone & Data Systems, Inc. $ TRANSPORTATION - 1.5% Kansas City Southern* $ UTILITIES - 4.7% Cleco Corp. $ NV Energy, Inc. ONEOK, Inc. UGI Corp. $ TOTAL EQUITY INTERESTS - 98.6% (identified cost, $28,681,688) $ SHORT-TERM INVESTMENTS - 0.3% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.3% (identified cost, $133,898) $ TOTAL INVESTMENTS — 98.9% (identified cost, $28,815,586) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 1.1% NET ASSETS — 100.0% $ REIT — Real Estate Investment Trust * Non-income producing security. Variable rate security. Rate presented is as of March 31, 2012. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments – As of March 31, 2012 (Unaudited) Shares Value EQUITY INTERESTS - 101.2% CAPITAL GOODS - 12.8% Cummins, Inc. $ Fluor Corp. General Dynamics Corp. Precision Castparts Corp. $ CONSUMER DURABLES & APPAREL - 1.0% Coach, Inc. $ Ralph Lauren Corp. $ DIVERSIFIED FINANCIALS - 7.0% IntercontinentalExchange, Inc.* $ Mastercard, Inc. - Class A T. Rowe Price Group, Inc. $ ENERGY - 15.9% Atwood Oceanics, Inc.* $ Chevron Corp. Diamond Offshore Drilling, Inc. Helmerich & Payne, Inc. Murphy Oil Corp. National Oilwell Varco, Inc. Noble Corp.* Occidental Petroleum Corp. Schlumberger, Ltd. $ FOOD & STAPLES RETAILING - 3.3% Walgreen Co. $ FOOD, BEVERAGE & TOBACCO - 2.6% Brown-Forman Corp. - Class B $ Coca-Cola Co. (The) $ HEALTH CARE EQUIPMENT & SERVICES - 5.7% Humana, Inc. $ Stryker Corp. $ INSURANCE - 3.0% Aflac, Inc. $ MATERIALS - 5.1% CF Industries Holdings, Inc. $ Freeport-McMoRan Copper & Gold, Inc. Monsanto Co. $ PHARMACEUTICALS & BIOTECHNOLOGY - 11.2% Amgen, Inc. $ Bristol-Myers Squibb Co. Endo Pharmaceuticals Holdings, Inc.* Forest Laboratories, Inc.* Gilead Sciences, Inc.* Johnson & Johnson $ RETAILING - 5.1% Bed Bath & Beyond, Inc.* $ Dollar Tree, Inc.* priceline.com, Inc.* Ross Stores, Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 5.1% Analog Devices, Inc. $ Intel Corp. $ SOFTWARE & SERVICES - 11.9% Accenture PLC - Class A $ Altera Corp. Google, Inc. - Class A* Microsoft Corp. Oracle Corp. $ TECHNOLOGY HARDWARE & EQUIPMENT - 8.9% Apple, Inc.* $ Cisco Systems, Inc. Cognizant Technology Solutions Corp. - Class A* Intuit, Inc. Western Digital Corp.* $ TRANSPORTATION - 2.6% Kirby Corp.* $ TOTAL EQUITY INTERESTS - 101.2% (identified cost, $18,721,140) $ TOTAL INVESTMENTS — 101.2% (identified cost, $18,721,140) $ LIABILITIES, IN EXCESS OF OTHER ASSETS — (1.2)% ) NET ASSETS — 100.0% $ PLC — Public Limited Company * Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Total Investments $ $ - $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments – As of March 31, 2012 (Unaudited) Shares Value EQUITY INTERESTS - 101.2% AUSTRALIA - 5.3% Australia & New Zealand Banking Group, Ltd. $ BHP Billiton, Ltd. Commonwealth Bank of Australia Incitec Pivot, Ltd. Rio Tinto, Ltd. Westpac Banking Corp. $ AUSTRIA - 0.5% OMV AG $ BELGIUM - 1.2% Delhaize Group SA $ KBC Groep NV $ BRAZIL - 1.0% Cia de Bebidas das Americas, ADR $ CANADA - 6.9% Agrium, Inc. $ Bank of Nova Scotia CGI Group, Inc. - Class A* First Quantum Minerals, Ltd. Magna International, Inc. Toronto-Dominion Bank (The) $ CHINA - 3.0% Baidu, Inc., ADR* $ Changyou.com, Ltd., ADR*(1) China Petroleum & Chemical Corp., ADR CNOOC, Ltd., ADR $ DENMARK - 0.6% AP Moeller - Maersk A/S - Class B 26 $ FINLAND - 0.5% Nokian Renkaat OYJ $ FRANCE - 9.7% Alstom SA $ AtoS* AXA SA BNP Paribas SA Cie Generale des Etablissements Michelin - Class B France Telecom SA PPR Sanofi Schneider Electric SA Societe Generale SA Technip SA Total SA $ GERMANY - 10.5% Adidas AG $ Allianz SE BASF SE Bayer AG Bayerische Motoren Werke AG Daimler AG(1) Henkel AG & Co. KGaA (Preferred Stock), 0.72% Infineon Technologies AG RWE AG Siemens AG Volkswagen AG $ HONG KONG - 1.9% Cheung Kong Holdings, Ltd. $ Techtronic Industries Co. $ ITALY - 2.6% Enel SpA $ ENI SpA (Azioni Ordinarie) $ JAPAN - 16.8% Bridgestone Corp. $ Brother Industries, Ltd. Daito Trust Construction Co., Ltd. Fast Retailing Co., Ltd. ITOCHU Corp. KDDI Corp. Marubeni Corp. Mitsubishi Corp. Mitsui & Co., Ltd. Nippon Electric Glass Co., Ltd. Nippon Telegraph & Telephone Corp. Nissan Motor Co., Ltd. ORIX Corp. Sumitomo Corp. Yamada Denki Co., Ltd. $ NETHERLANDS - 3.4% Chicago Bridge & Iron Co. NV $ Fugro NV, ADR ING Groep NV* Koninklijke Boskalis Westminster NV SBM Offshore NV $ NORWAY - 2.9% Aker Solutions ASA $ Telenor ASA Yara International ASA $ SINGAPORE - 0.8% Jardine Cycle & Carriage, Ltd. $ SPAIN - 1.2% Banco Santander SA $ SWEDEN - 1.8% Getinge AB - Class B(1) $ Skanska AB - Class B Tele2 AB - Class B $ SWITZERLAND - 8.1% Credit Suisse Group AG $ Nestle SA Novartis AG Swatch Group AG (The) Zurich Financial Services AG (Inhaberktie)* $ UNITED KINGDOM - 21.5% Anglo American PLC $ AstraZeneca PLC Aviva PLC Balfour Beatty PLC Barclays PLC (Ordinary) BG Group PLC BHP Billiton PLC BP PLC Centrica PLC Cobham PLC Ensco PLC, ADR Eurasian Natural Resources Corp. PLC Imperial Tobacco Group PLC Legal & General Group PLC Rolls-Royce Holdings PLC* Rolls-Royce Holdings PLC - Class C*(2) Royal Dutch Shell PLC - Class B Vodafone Group PLC WPP PLC Xstrata PLC $ UNITED STATES - 1.0% BlackRock, Inc. $ Invesco, Ltd. $ TOTAL EQUITY INTERESTS - 101.2% (identified cost, $30,970,770) $ TOTAL INVESTMENTS — 101.2% (identified cost, $30,970,770) $ LIABILITIES, IN EXCESS OF OTHER ASSETS — (1.2)% ) NET ASSETS — 100.0% $ ADR — American Depositary Receipt PLC — Public Limited Company * Non-income producing security. The security or a portion of the security is out on loan at March 31, 2012. Total loaned securities had a market value of $586,646 at March 31, 2012. Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $16,573 or 0.0% of net assets. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ $ Total Investments $ $ - $ $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock and Preferred Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Equity Interests Balance as of 12/31/11 $ Accrued Accretion/(Amortization) - Realized Gain/(Loss) - Change in Unrealized Appreciation/(Depreciation) Purchases - Sales - Transfers In/(Out) - Balance as of 03/31/12 $ Net change in unrealized appreciation/(depreciation) from investments held as of 03/31/12 $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Equity Trust (On behalf of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and Wright International Blue Chip Equities Fund By: /s/ Peter M. Donovan Peter M. Donovan President Date: May 7, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan President Date: May 7, 2012 By: /s/ Michael J. McKeen Michael J. McKeen Treasurer Date: May 7, 2012
